DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-8 and 16-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.
Applicant’s election without traverse of Species A in the reply filed on 05/10/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informality: “parallel with” in line 8 should read “parallel to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. (US 5,010,710), hereinafter Gray.
Regarding claim 1, Gray discloses an attachment (10 in Figures 1-8) configured for use with a powered hammer (J in Figures 1-4) to drive a rod (R in Figures 1-8) into the ground (G in Figures 1-3) (Col. 2 lines 64-68), the attachment (10) comprising:
a body (22 in Figures 4-7 and the portion of 15 shown circled and labeled “portion of the body” in an annotated version of Figure 6 of Gray, hereinafter Figure 6x, below, collectively);
an impact portion (the portion of 15 shown circled and labeled “impact portion” in Figure 6x below) defining a first axis (longitudinal axis of socket 24 in Figure 6), the impact portion (shown circled in Figure 6x below) fixed to the body (apparent from Figure 6x below) and immovable relative to the body (because the impact portion is integral with the body, as is apparent from Figure 6x below), the impact portion (shown circled in Figure 6x below) configured to receive repeated impacts from the powered hammer (J) (Col. 3 lines 27-34); and
a receiving portion (the longitudinal groove defined between recessed portions 29 and 33 shown in Figures 5-7; or 29, 30, 32 and 33 collectively in Figure 6) in which the rod (R) is receivable (apparent from Figures 5-7, Col. 4 lines 10-18, Col. 3 lines 55-62), the receiving portion (the longitudinal groove defined between recessed portions 29 and 33; or 29, 30, 32 and 33 collectively) defining a second axis (the longitudinal axis of the longitudinal groove defined between recessed portions 29 and 33, in which rod R is received) that is parallel to the first axis (longitudinal axis of socket 24) (apparent from Figures 5-7).

    PNG
    media_image1.png
    645
    1039
    media_image1.png
    Greyscale

Figure 6x: an annotated version of Figure 6 of Gray
Regarding claim 2, Gray discloses that the impact portion (shown circled in Figure 6x above) is a post extending from the body (22 and the “portion of the body” shown circled in Figure 6x above, collectively) (apparent from Figure 6x above).
Regarding claim 4, Gray discloses that the receiving portion (the longitudinal groove defined between recessed portions 29 and 33) is a first longitudinal groove (the longitudinal groove defined between recessed portions 29 and 33) (apparent when Figures 5-7 are viewed in relation to one another).
Regarding claim 9, Gray discloses that the receiving portion (29, 30, 32 and 33 collectively) is a clamping portion (29, 30, 32 and 33 collectively) (apparent from Figures 5-7, Col. 4 lines 10-18, Col. 3 lines 55-62).
Regarding claim 10, Gray discloses that the clamping portion (29, 30, 32 and 33 collectively) includes a first jaw (32) and a second jaw (30), and that the second axis (the longitudinal axis of the longitudinal groove defined between recessed portions 29 and 33) is defined between the first and second jaws (32 and 30) (apparent from Figure 6).
Regarding claim 11, Gray discloses that the second jaw (30) is fixed to the body (22 and the “portion of the body” shown circled in Figure 6x above, collectively) (apparent from Figure 6x above, Col. 3 lines 55-62) and the first jaw (32) is moveable relative to the second jaw (30) (Col. 4 lines 1-3 and 10-18).
Regarding claim 15, Gray discloses that the first jaw (32) is arranged in a slot (27 in Figure 4-7) defined in the body (22 and the “portion of the body” shown circled in Figure 6x above, collectively), and that the first jaw (32) is slideable within the slot (27) relative to the second jaw (30) (Col. 3 line 63 – Col. 4 line 3, Col. 4 lines 13-18).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stinson et al. (US 4,641,715), hereinafter Stinson.
Regarding claim 1, Stinson discloses an attachment (10 in Figures 1-4) configured for use with a powered hammer (94 in Figure 6) to drive a rod (22 in Figures 1-4) into the ground (112 in Figure 6) (Col. 6 lines 46-56), the attachment (10) comprising:
a body (14, 16, 23, and all parts of 12 except 20, collectively in Figures 1-3);

a receiving portion (36 and 38 collectively in Figures 2-4) in which the rod (22) is receivable (Col. 3 lines 36-57), the receiving portion (36 and 38 collectively) defining a second axis (the longitudinal axis of the longitudinal groove defined between gripping surfaces 44 and 46 of jaw members 36 and 38, which is visible in Figure 4 and in which rod 22 is received) that is parallel to the first axis (longitudinal axis of 20) (apparent when Figure 4 is viewed in relation to Figures 1-3).
Regarding claim 2, Stinson discloses that the impact portion (20) is a post (20) extending from the body (14, 16, 23, and all parts of 12 except 20, collectively) (apparent from Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Kostylev et al. (US 2007/0084144), hereinafter Kostylev.
Regarding claim 5, Gray discloses all the limitations of the claim as stated above except: padding in the first longitudinal groove.
Kostylev teaches that it was known to provide padding (5) in a longitudinal groove (the longitudinal groove defined between wedging elements 3) in which a rod (19) is receivable (apparent from the sole Figure, Col. 4 lines 4-9), in order to provide power locking of the rod (19) with jaws (3) and prevent damage to the surface of the rod (19) (Col. 3 lines 36-43).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of Gray et al. (US 5,010,710), hereinafter Gray.
Regarding claim 3, Stinson discloses all the limitations of the claim as stated above except: a bore defined in the body in which the rod is alternately receivable, wherein the bore is coaxial with the impact portion.
Gray teaches that it was known to provide a bore (40 in Figures 6 and 7) defined in a body (15 in Figures 4-8) of an attachment (10 in Figures 1-8) in which a rod (R in Figures 1-8) is alternately receivable (Col. 4 lines 55-58), wherein the bore (40) is coaxial with an impact portion (11 in Figure 6) (apparent from Figure 6), in order to allow the attachment (10) to be used to force the top of the rod (R) to ground level when the top end of the rod (R) is adjacent to ground level (Col. 4 lines 55-58).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stinson to incorporate the teachings of Gray by providing the attachment (10) of Stinson with a bore defined in the body (14, 16, 23, and all parts of 12 except 20, collectively of Stinson) in which the rod (22 of Stinson) is alternately receivable, wherein the bore is coaxial with the impact portion (20 of Stinson), because doing so would allow the attachment to be used to force the top of the rod to ground level when the top end of the rod is adjacent to ground level.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art taken alone or in combination fails to disclose or render obvious an attachment configured for use with a powered hammer to drive a rod into the ground, the attachment comprising: a body; an impact portion defining a first axis, the impact portion fixed to the body and immovable relative to the body, the impact portion configured to receive repeated impacts from the powered hammer; and a clamping portion in which the rod is receivable, the clamping portion defining a second axis that is parallel to the first axis; wherein the clamping portion includes a first jaw and a second jaw; wherein the second axis is defined between the first and second jaws; and wherein the second jaw is fixed to the body and the first jaw is moveable relative to the second jaw in a direction that is transverse to a plane including the first and second axes.
Regarding claim 13, the prior art taken alone or in combination fails to disclose or render obvious an attachment configured for use with a powered hammer to drive a rod into the ground, the attachment comprising: a body; an impact portion defining a first axis, the impact portion fixed to the body and immovable relative to the body, the impact portion configured to receive repeated impacts from the powered hammer; and a clamping portion in which the rod is receivable, the clamping portion defining a second axis that is parallel to the first axis; wherein the clamping portion includes a first jaw and a second jaw; wherein the second axis is defined between the first and second jaws; wherein the second jaw is fixed to the body and the first jaw is moveable relative to the second jaw; and wherein the attachment further comprises a screw rotatable relative to the body, wherein rotation of the screw moves the first jaw relative to the second jaw.
Regarding claim 14, it is only objected to because it depends from claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731